Citation Nr: 1716399	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased schedular disability evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling, to include the issue of a rating in excess of 50 percent prior to December 11, 2015.

2.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan.  The RO granted service connection for PTSD, with a 50 percent disability rating, effective December 2, 2010.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in February 2014.  A transcript of the hearing has been associated with the claims file. 

In March 2015, the Board denied entitlement to an initial disability rating in excess of 50 percent for PTSD.  The Board also determined that a total disability rating based on individual unemployability (TDIU) claim had been raised, under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for further action.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2016 joint motion for remand (JMR), the Court vacated the Board's decision to deny entitlement to an initial disability rating in excess of 50 percent for PTSD and remanded the matter for compliance with the terms of the JMR.

In June 2016, the Board remanded the increased rating claim for additional development.

In a December 2016 rating decision, the AOJ granted a temporary total evaluation for PTSD, effective from December 11, 2015 to February 28, 2016.  The AOJ also granted a 70 percent disability rating for PTSD, from March 1, 2016.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remands was not fully accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Per the directives of the February 2016 JMR, the Board previously remanded, in part, to obtain, all outstanding VA medical records, to include records all records from February 2012 to the present.  Although the AOJ associated VA medical records from the Veteran's inpatient VA treatment, from October 2015 to March 2016, it did not associate any other VA medical records.  As such, this matter must be remanded to allow the AOJ to obtain all outstanding records - to specifically include all records from February 2012 to the present.

The Board further finds that the remand directives of the March 2015 Board decision, as to the issue of a TDIU, have not been accomplished.  At that time, the Board found that the TDIU issue had undergone no preliminary notice and/or evidentiary development to date and remanded it for the AOJ to initiate this due process.  See 38 C.F.R. § 4.16.  The AOJ should accomplish the remand directives, which included undertaking all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  

The Board also notes that during the September 2016 VA examination, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits, but it was unclear as to whether he was receiving disability benefits.  The AOJ should obtain any pertinent SSA records, if they exist.

Also, the Board finds that an addendum medical opinion is necessary.  During the September 2016 VA examination, the Veteran effectively reported that his nonservice-connected depression was part of his service-connected PTSD, claiming that his PTSD caused his depression symptoms.  Although the VA examiner apparently separated the symptoms associated with the service-connected PTSD from those associated with nonservice-connected depression, an opinion is necessary as to whether the depression is part of the PTSD to correctly rate the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should obtain all unassociated VA treatment records related to the disability at issue, to specifically include all records from February 2012 to the present.

(b) The AOJ should also obtain any unassociated SSA records, if such records exist.

2.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU. The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

3.  Seek an addendum medical opinion from the September 2016 VA examiner.  If the September 2016 VA examiner is not available, obtain an appropriate medical opinion from a mental health professional.  The need for a new VA examination is left to the discretion of the VA medical opinion provider selected to provide the requested medical opinion.

The entire claims file should be made available to the VA medical opinion provider for review in conjunction with providing the requested medical opinion.  

The VA medical opinion provider's findings should determine: 

a)  What are the symptoms and deficiencies that result from the Veteran's service-connected PTSD? 

b)  What are the symptoms and deficiencies that result from the Veteran's Major Depressive disorder?  

c)  Is the Veteran's Major Depressive disorder caused and/or aggravated by the Veteran's PTSD?  If aggravated by PTSD, the baseline level of severity of the Major Depressive disorder before the onset of aggravation should be identified.  

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case.

4.  Re-adjudicate the claim for an increased rating for PTSD and adjudicate the TDIU claim.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






